Opinions of the United
2008 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


4-17-2008

USA v. Hawes
Precedential or Non-Precedential: Precedential

Docket No. 06-3334




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2008

Recommended Citation
"USA v. Hawes" (2008). 2008 Decisions. Paper 1290.
http://digitalcommons.law.villanova.edu/thirdcircuit_2008/1290


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2008 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
        UNITED STATES COURT OF APPEALS FOR THE THIRD CIRCUIT

                                       No. 06-3334


                           UNITED STATES OF AMERICA

                                             v.

                                   BRYAN J. HAWES
                          a/k/a FINANCIAL MANAGEMENT
                             ADVISORY SERVICES, INC.
                 a/ka/ FINANCIAL MANAGEMENT SERVICES, INC.

                                  Bryan J. Hawes,
                                        Appellant
                           (WD/PA Criminal No. 04-cr-00082)


Before: RENDELL, WEIS and NYGAARD, Circuit Judges.


                  ORDER VACATING OPINION AND JUDGMENT

      It is hereby ordered that the precedential opinion and judgment, filed in this case
on March 27, 2008, are hereby VACATED and an amended opinion will be filed
forthwith.

                                                  By the Court,


                                                  /s/ Marjorie O. Rendell
                                                  Circuit Judge

Dated: April 17, 2008
CRG/cc: James J. Brink, Esq.
        Michael L. Ivory, Esq.
        Robert L. Eberhardt, Esq.